DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims and Previous Objections/Rejections Status
	Claims 1-4,9,11-17,19-49 and 51-54 are pending in the application. Claims 14-15,19,21-25 and 28-48 are withdrawn from consideration.
	The rejection of claim 49 under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends is withdrawn.
The rejection of claims 1-4,9,11-13,16,17,20,26,27,49 and 51-54 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mao et al. (US 9,097,667B2) in view of Yang et al. (US 2013/01513A1) is maintained.

Response to Arguments
Applicant's arguments filed 11/24/21 have been fully considered but they are not persuasive.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1-4,9,11-13,16,17,20,26,27,49 and 51-54 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mao et al. (US 9,097,667B2) in view of Yang et al. (US 2013/01513A1) as stated in the office action mailed 8/26/21.
Applicant asserts that Mao et al. does not teach of the claimed P1 and P2 being any of a substituted or unsubstituted acridine or acridinium moiety, a substituted or unsubstituted pyrylium or thiopyrylium moiety or a benz[c,d]indole. The office action does not identify any reference teaching a substituted or unsubstituted acridine or acridinium moiety, a substituted or unsubstituted pyrylium or thiopyrylium moiety with the claimed at least four sulfonates, alkyl sulfonates, arylsulfonates, taurines or a combination thereof, is water soluble, and absorbs and/or emits light between 950 nm and 1350 nm. With respect to the claimed P1 or P2 being a benz[c,d]indole, the office action at page 6 clearly recognizes that Mao fails to teach the claimed polysulfonated benz[c,d]indole, but cites Yang for the asserted teaching of a benz[c,d]indole. 
The species substituted or unsubstituted acridine or acridinium moiety and a substituted or unsubstituted pyrylium or thiopyrylium moiety are withdrawn from consideration.
The reference of Mao et al. was not used to teach of substituted or unsubstituted acridine or acridinium moiety, a substituted or unsubstituted pyrylium or thiopyrylium moiety or a benz[c,d]indole with the claimed at least four sulfonates, alkyl sulfonates, arylsulfonates, taurines.
The reference of Mao et al. was used to teach that cyanine dyes have a fluorescence excitation wavelength in a range from about 350 to about 1200 nm and a fluorescence emission wavelength that may range from about 360 to 1250 nm. The cyanine dyes may comprise multiple sulfonate groups which increase the compounds water solubility and/or its fluorescent quantum yield. The number of the

    PNG
    media_image1.png
    185
    411
    media_image1.png
    Greyscale
wherein the Y bridge unit may comprise 
    PNG
    media_image2.png
    87
    270
    media_image2.png
    Greyscale
.
	The reference of Yang et al. was used to teach of the near-infrared organic carbocyanine dyes, such as 
    PNG
    media_image3.png
    124
    337
    media_image3.png
    Greyscale
  , 
    PNG
    media_image4.png
    203
    519
    media_image4.png
    Greyscale
, 
    PNG
    media_image5.png
    168
    341
    media_image5.png
    Greyscale
, etc. wherein R1 is methyl, (CH2)2-SO3-, etc.; R2 is H, EWG, EDG (alkylsulfonato, alkylcarboxylic, SO3Na, etc.). The pentamethine and heptamethine cyanine dyes are water-soluble as the sulfonate groups lead to some water solubility.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the benz[c,d]indole of Yang et al. with up to 4 sulfonate moieties as Mao et al. teaches that the number of the sulfonate groups up to 4 advantageously improves the water solubility and Yang et al. also teaches that sulfonate groups lead to water solubility. Yang et al. teaches that the indole moiety and benz[c,d]indole can be used analogously in the heptamethine cyanine dyes and therefore, one of ordinary skill in the art would have a reasonable expectation of success for substituting one moiety for another with predictable results of increased water solubility.

    PNG
    media_image1.png
    185
    411
    media_image1.png
    Greyscale
that includes four sulfonates. As is clearly recognized by the office, however, this nor any other compound of Mao includes a polysulfonated benz[c,d]indole nor does the office action identify anywhere in Mao that teaches or suggests how one would or could make a polysulfonated benz[c,d]indole. 
The reference of Mao et al. was not used to teach of polysulfonated benz[c,d]indole dyes.
The reference of Mao et al. was used to teach that cyanine dyes have a fluorescence excitation wavelength in a range from about 350 to about 1200 nm and a fluorescence emission wavelength that may range from about 360 to 1250 nm. The cyanine dyes may comprise multiple sulfonate groups which increase the compounds water solubility and/or its fluorescent quantum yield. The number of the
sulfonate groups may comprise 0-4, such as 
    PNG
    media_image1.png
    185
    411
    media_image1.png
    Greyscale
wherein the Y bridge unit may comprise 
    PNG
    media_image2.png
    87
    270
    media_image2.png
    Greyscale
.
The reference of Yang et al. teaches of pentamethine and heptamethine cyanine dyes with multiple sulfonate moieties wherein the sulfonate group leads to some water solubility.
The reference of Yang et al. teaches that the WO2009012109 document incorporated by references in its entirety teaches of the various embodiments of the NIR organic carbocyanine dyes and 
Applicant asserts that Yang does not teach any method by which one could include multiple sulfonates on the benz[c,d]indole. Yang does not teach four sulfonates or how to make compounds with four sulfonates. Yang may name exemplary compounds containing benz[c,d]indole moieties but does not teach how to synthesize the compounds at all. Yang only refers to dyes containing benz[c,d]indole moieties (similar to asserted Formula 7) when describing a list of exemplary "CyR structures.”
The reference of Yang et al. teaches that the WO2009012109 document incorporated by references in its entirety teaches of the various embodiments of the NIR organic carbocyanine dyes and synthesis. 
Applicant once again notes the declaration of Dr. Nara Narayanan submitted April 5, 2021 illustrating how the present specification provides for the first time methods by which the present compounds may be synthesized, and how identifying these methods required months of trial and effort with no guidance anywhere in the art as to what path to take or what may or may not be successful. Applicant solved these synthetic issues using methods that are not taught nor suggested by any portion of Mao or Yang. As neither Mao nor Yang present any methods of making a compound with a polysulfonated benz[c,d]indole, a skilled artisan could not be guided by Mao or Yang as to how to synthesize the claimed compound without undue experimentation.
As discussed in the declaration submitted April 5, 2021, a real challenge was in the prior step of actually installing the activated methyl group in the presence of multiple arylsulfonates (see declaration at paragraph 6; see also specification at para. [0126]), which is especially relevant for the synthesis of compounds that include a polysulfonated benz[c,d]indole and the basis of rejections in the office action. For example, the potassium salt of two arylsulfonates on the benz[c,d]indole ring in compound 17 rendered the compound insoluble in solvents that are compatible with the subsequent Grignard 
The reference of Yang et al. teaches that the WO2009012109 document incorporated by references in its entirety teaches of the various embodiments of the NIR organic carbocyanine dyes. Example 1 of WO2009/012109 shows installing the activated methyl group (see compound 6) via an alternative method and therefore, it would have been obvious and predictable to prepare the polysulfonated benz[c,d]indole dyes.
Applicant asserts that a skilled artisan would have no reasonable expectation of success in selecting the present compounds based on the teachings of Mao and Yang at least because the references do not provide any examples of, nor any guidance for a skilled artisan to achieve, compounds that absorb and/or emit light in the range of 950 - 1350 nm. All of the dyes actually made in Mao have emission wavelengths from 570 nm - 810 nm (see compounds listed in cols 61-100). Mao provides no information that would allow one to lengthen the absorption/emission wavelength range from the examples or other teaching in either reference. Thus, while the reference may list other wavelengths, the reference provides no indication how the specifically claimed wavelength range is to be achieved or what modifications to the exemplified compounds are necessary to achieve Applicant's desired and claimed properties. All the synthesized compounds of Yang have low excitation/emission wavelengths, similar to Mao. Thus, no teaching of either Mao or Yang provides any ability to identify compounds with the claimed absorption and/or emission of light between 950 nm and 1350 nm, alone or particularly in combination with the claimed water solubility. Even assuming arguendo that a skilled artisan could make compounds with the presently claimed absorption/emission characteristics based on the 
Each embodiment does not need to be exemplified.
The reference of Mao et al. was used to teach that cyanine dyes have a fluorescence excitation wavelength in a range from about 350 to about 1200 nm and a fluorescence emission wavelength that may range from about 360 to 1250 nm. The cyanine dyes may comprise multiple sulfonate groups, up to 4, which increase the compounds water solubility and/or its fluorescent quantum yield. 
The reference of Yang et al. was used to teach of NIR cyanine dyes wherein NIR fluorescent light is defined as a wide-region of the electromagnetic spectra from 680-1600 nm.
Applicant asserts that neither Mao nor Yang teach or suggest that the inclusion of a minimum of four sulfonates, alkyl sulfonates, arylsulfonates, taurines or a combination thereof is critical for achieving good aqueous solubility while maintaining fluorescent properties. Therefore, a skilled artisan would be at a loss as to what compounds of the extremely broad teachings of Murthy and Yang would have the properties of the present compounds. For example, compounds containing two sulfonates, which could be in the scope of the disclosures of Mao and Yang, are "highly quenched in water.” Therefore, they are not suitable for use in in vivo applications. Thus, selecting from the vast library of possible compounds under the generic formula to identify those with the claimed water solubility and abs/em properties represents a daunting task with absolutely no guidance from Mao nor Yang that any particular compound therein will work. 
The reference of Mao et al. was used to teach that cyanine dyes have a fluorescence excitation wavelength in a range from about 350 to about 1200 nm and a fluorescence emission wavelength that may range from about 360 to 1250 nm. The cyanine dyes may comprise multiple sulfonate groups which increase the compounds water solubility and/or its fluorescent quantum yield. The number of the

    PNG
    media_image1.png
    185
    411
    media_image1.png
    Greyscale
wherein the Y bridge unit may comprise 
    PNG
    media_image2.png
    87
    270
    media_image2.png
    Greyscale
.
	The reference of Yang et al. was used to teach of the near-infrared organic carbocyanine dyes, such as 
    PNG
    media_image3.png
    124
    337
    media_image3.png
    Greyscale
  , 
    PNG
    media_image4.png
    203
    519
    media_image4.png
    Greyscale
, 
    PNG
    media_image5.png
    168
    341
    media_image5.png
    Greyscale
, etc. wherein R1 is methyl, (CH2)2-SO3-, etc.; R2 is H, EWG, EDG (alkylsulfonato, alkylcarboxylic, SO3Na, etc.). The pentamethine and heptamethine cyanine dyes are water-soluble wherein the sulfonate group leads to some water solubility.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the benz[c,d]indole of Yang et al. with up to 4 sulfonate moieties as Mao et al. teaches that the number of the sulfonate groups, up to 4, advantageously improves the water solubility and Yang et al. also teaches that sulfonate groups lead to water solubility. Yang et al. teaches that the indole moiety and benz[c,d]indole can be used analogously in the heptamethine cyanine dyes and therefore, it would have been predictable to one of ordinary skill in the art to substitute the  
    PNG
    media_image4.png
    203
    519
    media_image4.png
    Greyscale
with 1,2,3 or 4 sulfonate moieties which is a finite number of options of sulfonate substituents.
Applicant asserts that claim 14 recites that P1 and P2 are a polysulfonated thiopyrylium. The office action fails to identify any teaching within Mao or Yang that teaches or suggests that P1 and P2 are a polysulfonated thiopyrylium. 
Claim 14 is withdrawn from consideration.
Applicant asserts that claim 15 recites that P1 and P2 are a polysulfonated acridinium. The office action fails to identify any teaching within Mao or Yang that teaches or suggests that P1 and P2 are a polysulfonated acridinium. 
 Claim 15 is withdrawn from consideration.

New Grounds of Rejection
Claim Rejections - 35 USC § 112
Claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The instant claim 2 is unclear as it refers to structure in the Tables 1a,1b,2a and 2b with undefined substituents.

Conclusion
No claims are allowed at this time.
THIS ACTION IS MADE FINAL. Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELISSA JEAN PERREIRA whose telephone number is (571)272-1354. The examiner can normally be reached M9-3, T9-3, W9-3, Th9-2, F9-2.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Hartley can be reached on 571-272-0616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 
/MELISSA J PERREIRA/Examiner, Art Unit 1618